394 F.2d 828
David L. CHANDLER, Petitioner,v.Jim GARRISON, etc., Charles R. Ward, etc. and James O. Sanders, etc., Respondents.
No. 25385.
United States Court of Appeals Fifth Circuit.
October 31, 1967.

Cicero C. Sessions, New Orleans, La., for appellant.
James L. Alcock, Asst. Dist. Atty., New Orleans, La., for appellees.
Before JONES, WISDOM and DYER, Circuit Judges.
PER CURIAM:


1
An effort has been made to appeal from an order denying a temporary restraining order. Such an order is not appealable. Ross v. Evans, 5th Cir. 1963, 325 F.2d 160. It follows that the appeal must be dismissed for lack of jurisdiction. The dismissal is without prejudice to the right of the appellant to make an application to the district court for such injunctive relief or stay order as he may deem appropriate.


2
Dismissed.